                  Case 20-50899-CSS               Doc 12        Filed 03/10/21         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )
                                                                )
NSC WHOLESALE HOLDINGS LLC., et al.,                            )     Chapter 11
                                                                )
                  Debtors.1                                     )     Case No. 18-12394 (CSS)
                                                                )
                                                                )     (Jointly Administered)
                                                                )
                                                                )
NSC LIQUIDATING TRUST,                                          )
                                                                )
                  Plaintiff,                                    )     Adv. Proc. No. 20-50899 (CSS)
                                                                )
v.                                                              )
                                                                )
HADDAD INTERNATIONAL LLC,                                       )
                                                                )
                  Defendant.
                                                                )
                                                                )

                                 REQUEST FOR ENTRY OF DEFAULT

TO:      THE CLERK OF THE UNITED STATES BANKRUPTCY COURT
         FOR THE DISTRICT OF DELAWARE

         The NSC Liquidating Trust (the “Trust” or the “Plaintiff”), by and through its attorneys

Gibbons P.C., hereby requests that a default be entered against Haddad International LLC (the

“Defendant”) pursuant to Fed. R. Civ. P. 55(a) and Fed. R. Bankr. P. 7055, for its failure to

plead, otherwise defend or enter an appearance in the above-captioned adversary proceeding, and

in support thereof says:




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: NSC
Wholesale Holdings LLC (6210); National Wholesale Liquidators of Lodi, Inc. (4301); NSC Realty Holdings LLC (4779); NSC
of West Hempstead, LLC (5582); Top Key LLC (7503); BP Liquor LLC (2059); and Teara LLC (8660).
               Case 20-50899-CSS          Doc 12      Filed 03/10/21    Page 2 of 3




       1.      On October 14, 2020, the Plaintiff commenced an adversary proceeding against

Defendant seeking to recover preferential payments in the total amount of $26,946.27, under

§§ 547 and 550 of the Bankruptcy Code (the “Complaint”).

       2.      In accordance with the Complaint, the Plaintiff shall have, receive and recover of

and from the Defendant the sum of $26,946.27 plus court costs of $350.00.

       3.      A Summons and Notice of Pretrial Conference (the “Summons”) was issued on

December 7, 2020, and together with the Complaint, was served by the Plaintiff on the

Defendant on December 8, 2020, in accordance with Fed. R. Bankr. P. 7004(a),(b)(3), and Fed.

R. Civ. P. 4(c), addressed as follows:

       Haddad International LLC
       330 Hurst Street
       Linden, NJ 07036
       Attn: Alan Haddad and Officer, Managing or General Agent

       The Certificate of Service of the Summons and Complaint was filed with the Court, a

copy of which is attached hereto as Exhibit “A”

       4.      The Summons stated that the Defendant was required to file a response to the

Complaint within thirty (30) days after the date of issuance.

       5.      The Defendant failed to answer or otherwise defend within the time required by

the Summons and Fed. R. Civ. P. 12, made applicable by Fed. R. Bankr. P. 7012.

       6.      The requirements of the Servicemembers Civil Relief Act [50 U.S.C. App § 501

et seq.] are not applicable to this proceeding as the Defendant is not an individual.

       7.      The Affidavit of Counsel in Support of Plaintiff’s Request for Default is attached

hereto as Exhibit “B” and incorporated herein by reference:




                                                  2
             Case 20-50899-CSS   Doc 12     Filed 03/10/21   Page 3 of 3




Dated: March 10, 2021               GIBBONS P.C.
Wilmington, Delaware
                                    By: /s/ Howard A. Cohen
                                    Howard A. Cohen (DE 4082)
                                    Natasha M. Songonuga (DE 5391)
                                    300 Delaware Avenue, Suite 1015
                                    Wilmington, DE 19801-1671
                                    Telephone: (302) 518-6324
                                    Facsimile: (302) 429-6294
                                    E-mail: hcohen@gibbonslaw.com
                                             nsongonuga@gibbonslaw.com
                                    -and-
                                    Robert K. Malone, Esq.
                                    One Gateway Center
                                    Newark, New Jersey 07102
                                    Telephone: (973) 596-4500
                                    Facsimile: (973) 596-0545
                                    E-mail: rmalone@gibbonslaw.com

                                    Counsel for the NSC Liquidating Trust




                                      3
